Case 4:20-mc-00091-ALM Document 14-4 Filed 06/29/20 Page 1 of 1 PageID #: 224



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION

 JASON LEE VAN DYKE                             §
     Plaintiff                                  §
                                                §
 v.                                             §      Case No. 1:20-mc-00657-LY
                                                §
 THOMAS CHRISTOPHER RETZLAFF                    §
 a/k/a Dean Anderson d/b/a BV Files, Via        §
 View Files L.L.C., and ViaView Files           §
       Defendant                                §


                         ORDER QUASHING SUBPOENA

 On this day came to be considered the moton of Jason Lee Van Dyke, Plaintiff, to

 quash the subpoena of Thomas Christopher Retzlaff, Defendant, to GoDaddy.com

 L.L.C. (ECF 10). After considering Plaintiff’s motion, the Court finds that the

 subpoena requested by Defendant in this cause was in violation of the scheduling

 order entered by the Honorable Amos Mazzant III in Case No. 4:18-cv-247, styled

 Jason Lee Van Dyke v. Thomas Christopher Retzlaff in the U.S. District Court in and

 for the Eastern District of Texas, as well as the order of the Honorable Jonathan

 Bailey quashing an identical subpoena in Case No. 20-2579-431, styled Thomas

 Retzlaff v. Jason Lee Van Dyke, in the 431st District Court in and for Denton County,

 Texas. Accordingly, Plaintiff’s motion to quash is GRANTED and Defendant’s

 subpoena to GoDaddy.com L.L.C. is QUASHED.
